Citation Nr: 0506530	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  01-09 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to Diabetes Mellitus and also as a 
result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran had active military service from October 1965 to 
July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions in January 
2000 and March 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.

The issue of whether new and material evidence had been 
submitted to reopen a claim for entitlement to service 
connection for post traumatic stress disorder was remanded by 
the Board in July 2003 in order to afford the veteran a 
personal hearing before a Veterans Law Judge of the Board at 
the RO in Louisville, Kentucky.  In addition, the veteran 
requested a hearing in his June 2004 VA Form 9.  However, the 
record indicates that the veteran cancelled this hearing.  In 
addition, the veteran did not report to the Travel Board 
hearing scheduled in July 2004.

The Board notes that in May 2004, the additional evidence 
submitted by the veteran was received without a waiver of RO 
consideration.  Because the evidence consists of a letter 
from the veteran regarding a diagnosis of Type 2 Diabetes and 
stating that he thinks this should change the decision of his 
claim for service-connected compensation the veteran's and an 
Agent Orange Registry Database report, it is the Board's 
opinion that the new evidence was submitted in support of the 
veteran's claim for service connection for diabetes mellitus 
which was granted in May 2004.  Therefore, the Board finds 
that no prejudice to the veteran results from the Board's 
consideration of the claim for entitlement to service 
connection for hypertension.


FINDINGS OF FACT

1.  The RO notified the veteran in a letter dated January 28, 
2000, that new and material evidence adequate to reopen the 
claim for service connection for posttraumatic stress 
disorder had not been submitted.

2.  The veteran submitted a notice of disagreement, received 
on November 14, 2000, and a statement of the case was issued 
on December 22, 2000.

3.  A timely substantive appeal is not of record; neither is 
a timely request for an extension of the time limit for 
filing the substantive appeal.

4. In an October 2004 letter, the Board notified the veteran 
and his representative that they had 60 days to request a 
hearing or to submit additional evidence or argument showing 
that a substantive appeal was filed on time; neither the 
veteran nor his representative replied.

5.  Hypertension was not manifested during the veteran's 
military service, within a year after service discharge, or 
for many years after such service; nor is hypertension 
otherwise related to the veteran's service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  The veteran did not timely perfect an appeal as to his 
attempt to reopen a claim for service connection for PTSD;  
thus, the Board has no jurisdiction to consider that issue 
and it is dismissed. 38 U.S.C.A. §§ 7104, 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.305, 
20.306 (2004).

2.  Hypertension was not incurred in or aggravated by 
service, nor was hypertension caused secondarily by service-
connected diabetes mellitus. 38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for PTSD, the record reflects that the veteran has 
been informed of the requirements for filing a timely 
substantive appeal. Specifically, the RO notified the veteran 
in the December 2000 letter accompanying the statement of the 
case that he was required to file a VA Form 9 in order to 
continue his appeal and the form contained explicit 
provisions as to the time allowed to file such appeal.  
Furthermore, there is no further action that should be 
undertaken to comply with the provisions of the VCAA or its 
implementing regulations because it is not the factual 
evidence that is dispositive of this appeal, but rather the 
interpretation and application of the governing statute and 
regulations.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

With respect to the issue of entitlement to service 
connection for hypertension, in October 2003, the RO sent a 
letter to the veteran advising him what evidence was required 
to substantiate his claim.  The letter also asked the veteran 
to submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would attempt to 
obtain evidence such as relevant records not held by a 
Federal agency.  In addition, the October 2003 specifically 
advised the veteran to send VA any medical reports that he 
had.  

The Board also notes that the October 2003 notice letter, 
which preceded the March 2004 rating decision, satisfies the 
timing element of the Pelegrini decision for the veteran's 
claim on appeal.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records as well as private medical records identified by the 
veteran.  Further, the veteran was afforded a VA examination 
in connection with his claim for hypertension.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

I.	Whether new and material evidence has been received 
to reopen a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal. 38 C.F.R. §§ 20.200, 20.202.  The 
substantive appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303.  The Court of Appeals for 
Veterans Claims (Court) has held that, if the claimant fails 
to file a substantive appeal in a timely manner, "he is 
statutorily barred from appealing the RO decision." Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

VA regulations also provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be "filed within a specified period of time," which 
includes a notice of disagreement or substantive appeal, was 
mailed five days prior to the actual receipt of the document 
by the RO, excluding Saturdays, Sundays, and legal holidays.  
38 C.F.R. §§ 20.305(a), 20.306.

The veteran's most recent attempt to reopen his claim for 
service connection for PTSD was received by VA in March 1999.  
The veteran was notified on January 28, 2000 that no new and 
material evidence had been submitted to reopen the previously 
denied claim for service connection for PTSD.  The veteran's 
notice of disagreement was received by VA on November 10, 
2000.  The RO issued a Statement of the Case on December 22, 
2000 that included the issue of whether new and material had 
been received to reopen a claim for service connection for 
PTSD.  The cover letter informed the veteran of the necessity 
of filing a substantive appeal to perfect his appeal and 
advised the veteran to read the instructions that come with 
the VA Form 9 very carefully as they tell what the veteran 
needs to do and how much time he has to do if he wants to 
continue his appeal.  A VA Form 9 was enclosed.  A copy of 
the letter was sent to the veteran's accredited 
representative.  

Although there was communication between VA and the veteran 
and his representative between January 2001 and August 2001, 
the communication was solely related to information regarding 
the Board hearing, and in September 2001, the veteran was 
issued a supplemental statement of the case.

The next correspondence received by or on behalf of the 
veteran, a VA Form 9, was received at the RO on November 8, 
2001.  

The Board informed the veteran by letter dated October 29, 
2004, with a copy to his representative, of its intention to 
address the question of the timeliness of his substantive 
appeal regarding the issue of whether new and material 
evidence has been received by VA to reopen his claim for 
entitlement to service connection for PTSD.  The veteran was 
informed that he could submit argument pertinent to the 
question of the timeliness of his substantive appeal to the 
Board and that he could also present sworn hearing testimony 
if he so desired.  Sixty days was provided for his response; 
the veteran was informed that if no response was received by 
the end of that period, it would be assumed that he had no 
argument to submit and did not want to request a hearing.  A 
copy of pertinent law and regulations accompanied the letter.  
No response was received from the veteran or his 
representative within 60 days after the date of the Board's 
letter, and none has since been received.

The Board finds that, since the veteran's November 8, 2001 
substantive appeal was received beyond one year after notice 
of the January 2000 rating decision and more than 60 days 
after the issuance of the December 2000 statement of the 
case, it may not be accepted as timely.  In addition, neither 
the veteran nor his representative requested an extension of 
time in which to file the substantive appeal pursuant to 38 
C.F.R. § 20.303 (which requires a request for extension to be 
submitted in writing, and prior to the expiration of time for 
filing the substantive appeal).  Furthermore, under the 
timeline discussed above, the mailbox rule is inapplicable.

In summary, in a case where the veteran's substantive appeal 
was filed both more than 60 days from the date that the RO 
mailed the statement of the case to him, and more than one 
year from the date the RO mailed notification of its decision 
to him, and where no timely request for extension of time was 
filed, the substantive appeal must be considered 
"untimely."  Accordingly, the veteran is statutorily barred 
from appealing the pertinent claims in the January 2000 
rating decision, and the Board may not reach the merits of 
the claims.  See Roy, supra.  Therefore, the appeal is 
dismissed.

As a final comment, the Board wishes to make it clear that it 
has not addressed the underlying claim of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for PTSD, which has now 
been dismissed.  The Board intimates no opinion as to the 
ultimate disposition warranted should the veteran choose to 
reopen that claim in the future.

II.	Entitlement to service connection for hypertension, 
to include as secondary to Diabetes Mellitus and also 
as a result of herbicide exposure.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury pursuant to 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as hypertension, are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service: chloracne 
or other acneform diseases consistent with chloracne, type 2 
diabetes (also known as type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas. 38 C.F.R. § 3.309(e).

The fact that the veteran is not entitled to presumptive 
service connection under 38 C.F.R. § 3.307 (a)(6)(iii) does 
not preclude an evaluation as to whether the veteran is 
entitled to service connection on a direct basis under 38 
C.F.R. § 3.303 or presumptive basis under 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  The record must contain (1) competent 
medical evidence of a current disease process, (2) competent 
medical evidence of a relationship between the currently 
diagnosed disease process and exposure to a herbicide agent 
while in military service, and (3) proof of in-service 
exposure to a herbicide agent.

A.	Service connection for hypertension on a 
presumptive basis as a result of herbicide 
exposure

Service records show that the veteran served in the Republic 
of Vietnam from March 1969 to January 1970.  Accordingly, the 
veteran has the requisite type of service in the Republic of 
Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii), and,  
therefore, he is presumed to have been exposed to an 
herbicide agent during such service in the absence of 
affirmative evidence to the contrary.  The disease process 
for which the veteran seeks service connection, however, is 
not enumerated in 38 C.F.R. § 3.309(e). Accordingly, since 
the disease process for which the veteran seeks service 
connection is not enumerated in 38 C.F.R. § 3.309(e), the 
presumption of service connection under 38 C.F.R. § 3.307 
does not apply.  McCartt v. West, 12 Vet. App. 164 (1999).

B.	Service connection on a one-year presumptive 
basis and direct service connection
 
The competent medical evidence of record shows that the 
veteran is currently diagnosed with hypertension.  Thus, 
medical evidence of a current chronic disability is shown by 
the evidence of record.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

The veteran's service medical records are silent for 
complaints, treatments, findings, or diagnoses of 
hypertension during his period of active service.  The Board 
notes that a discharge examination conducted in July 1972 
showed no abnormalities of the heart or vascular system and 
no elevated blood pressure or evidence of hypertension.  The 
blood pressure reading in July 1972 was 118/86.  The Report 
of Medical History completed by the veteran in conjunction 
with his discharge examination revealed that the veteran 
reported never having high or low blood pressure.  Thus, 
there is no medical evidence that shows that the veteran 
suffered from hypertension during service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

The medical evidence of record also fails to show the onset 
of hypertension within the one-year presumptive period 
following the veteran's discharge from service.  38 C.F.R. §§ 
3.303, 3.307, 3.309.  Rather, the earliest documented 
evidence of hypertension is noted in February 1978 when the 
veteran's blood pressure reading was 140/90.

There is similarly no competent medical evidence of record 
that links the veteran's hypertension to any incident of 
service, including exposure to herbicides.  The October VA 
examiner opined, and no other opinion exists, that the 
veteran's hypertension has no relation to his military 
service.  

C.	Service connection for hypertension as secondary 
to service-connected Diabetes Mellitus

The October 2003 VA examiner's opinion likewise found that 
the veteran's hypertension was not related to or caused by 
diabetes mellitus as it was noted in the file that the 
hypertension pre-existed the date of the alleged diagnoses of 
diabetes mellitus by at least a few years.  

Although the veteran contends that his hypertension is 
related to his service or to his service-connected 
disability, as a layman he is not competent to offer opinions 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
there is no competent medical evidence that links the 
currently diagnosed hypertension to any incident or incidents 
of service or to a service-connected disability, service 
connection for hypertension must be denied. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

1.  The veteran's attempt to reopen a claim of entitlement to 
service connection for PTSD is dismissed.

2.  Entitlement to service connection for hypertension, to 
include as secondary to Diabetes Mellitus and also as a 
result of herbicide exposure, is denied.



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


